IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,979-01


STEPHEN LEE KINCAID, Relator

v.


268TH JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM FORT BEND COUNTY            



 Per curiam.


O R D E R


	This is an original application for a writ of mandamus.  Relator alleges that he
filed a motion for judgment nunc pro tunc seeking pre-sentencing jail time credit in the
268th Judicial District Court of Fort Bend County on April 19, 2005, but that no action has
been taken on this motion.  
	The appropriate remedy when an individual is seeking pre-sentencing jail time
credit is to require the individual to present the issue to the trial court by way of a nunc
pro tunc motion, as Relator has done in this case.  If the trial court fails to respond, the
individual is first required to seek relief in the Court of Appeals, by way of a petition for a
writ of mandamus, unless there is a compelling reason not to do so.  Ex parte Ybarra, 149
S.W.3d 147, 148-149 (Tex. Crim. App. 2004).  
	Because Relator has not stated a compelling reason for this Court to consider his
application, he must first seek relief in the Court of Appeals by filing his application for
writ of mandamus in that court.  Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim.
App. 2003).  Leave to file in this Court is denied.
DELIVERED: March 1, 2006
DO NOT PUBLISH.